[J-91-2015][M.O. - Wecht, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 708 CAP
                                               :
                     Appellee                  :   Appeal from the Order entered on
                                               :   6/22/15 in the Court of Common Pleas,
                                               :   Bucks County, Criminal Division at No.
              v.                               :   CP-09-CR-0006917-2005
                                               :
                                               :
ROBERT ANTHONY FLOR,                           :
                                               :
                     Appellant                 :   SUBMITTED: January 20, 2016




                                 CONCURRING OPINION




JUSTICE DOUGHERTY                                                DECIDED: April 25, 2016

       I join the Majority Opinion with the exception of its specific mandate: “We direct

the PCRA court on remand to permit PCRA counsel the opportunity to determine

precisely what portions of trial counsel’s file remain privileged in light of Flor’s claims.”

See Majority Opinion, slip op. at 20.       I agree entirely with the substance of the

concurrence of the Chief Justice and believe our mandate, at a minimum, must be

adjusted along those lines. We cannot lose sight of the incentive to be less than

forthcoming in capital matters, nor of the incentive to disputation and delay.1 PCRA



1
  It appears PCRA discovery disputes have led to significant delay in a number of
capital cases, requiring resolution by this Court. See, e.g., Commonwealth v. Williams,
86 A.3d 771 (Pa. 2014); Commonwealth v. Harris, 32 A.3d 243 (Pa. 2011);
(Econtinued)
courts need to take a firm hand. Indeed, left to my own devices, I would prefer we direct

all such disputes in capital matters be subject to in camera review by the PCRA court.

      Justice Baer joins this Concurring Opinion.




(continuedE)
Commonwealth v. Dennis, 859 A.2d 1270 (Pa. 2004); Commonwealth v. Tilley, 780
A.2d 649 (Pa. 2001).


                            [J-91-2015][M.O. - Wecht, J.] - 2